IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                         November 10, 2009

                                       No. 09-20143                    Charles R. Fulbruge III
                                                                               Clerk

JOHN ESCOBEDO

                                                   Plaintiff-Appellant
v.

TEXAS BOARD OF PARDONS & PAROLES, Texas Depeartment of Criminal
Justice, RISSIE L. OWNES

                                                   Defendants-Appellees




               Appeal from the United States District Court for the
                       Southern District of Texas, Houston
                                 4:06-CV-3949


Before GARWOOD, DAVIS and DENNIS, Circuit Judges.
PER CURIAM:*
       In this appeal, John Escobedo challenges the district court’s dismissal of
his employment discrimination and retaliation suit on summary judgment.
       After a careful review of the record and consideration of the briefs and oral
argument of counsel, we conclude that the district court committed no error.
       On the employment discrimination claim in which Escobedo contended
that the defendant refused to hire him as a parole commissioner because he was


       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                  No. 09-20143

Hispanic, the only significant issue is whether plaintiff demonstrated that the
non-discriminatory reasons given for the refusal to hire were pretextual. The
plaintiff failed to show that the more recent experience and knowledge of current
parole rules, regulations and practices by the candidates who were hired was not
a legitimate non-discriminatory reason for the employer’s hiring decision.
Further, Owens gave cogent, plausible reasons why Escobedo’s interview
performance was inferior to the performance of the candidates chosen for the
Angleton and Huntsville positions.
      The district court also did not err in rejecting plaintiff’s claim that the
defendant’s refusal to hire him for the Gatesville position was in retaliation for
his filing an EEOC complaint.       As with the court’s analysis of Escodebo’s
discrimination claim, the district court correctly determined that plaintiff failed
to show that Owens’ non-discriminatory, non-retaliatory rationale in not hiring
Escobedo was pretextual.
      For these reasons and the reasons assigned by the district court in its
thorough 20 page opinion, we affirm the judgment of the district court.
      AFFIRMED.




                                        2